Exhibit 10.2

 



 



GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT dated as of July 31, 2015 (this “Guaranty Agreement”),
is being entered into by DPL ENERGY, LLC, an Ohio limited liability company (the
“Guarantor”) and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in
such capacity, the “Administrative Agent”) for each of the Guaranteed Parties
(as defined in Section 1 below). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

RECITALS:

 

A. Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among DPL Inc., an Ohio Corporation (the “Borrower”), U.S.
Bank National Association, as Administrative Agent, Collateral Agent, Swing Line
Lender and an L/C Issuer, PNC Bank, National Association, as Syndication Agent
and an L/C Issuer, Bank of America, N.A., as Documentation Agent and an L/C
Issuer, and the lenders now or hereafter party thereto (the “Lenders”), the
Lenders have agreed to provide to the Borrower a term loan and revolving credit
facility with a letter of credit sublimit and swing line facility.

 

B. It is a condition precedent to the Guaranteed Parties’ obligations to make
and maintain such extensions of credit that the Guarantor shall have executed
and delivered this Guaranty Agreement to the Administrative Agent.

 

C. The Guarantor is a wholly owned Subsidiary of the Borrower and will
materially benefit from the extensions of credit under and pursuant to the
Credit Agreement. The credit extended under the Credit Agreement will enhance
the overall financial strength, liquidity, working capital and stability of the
Borrower’s consolidated group of companies, including the Guarantor.

 

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, the parties hereto agree as
follows:

 

1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Guaranteed Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means: (a) the Borrower’s prompt payment in full, when
due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms of the Credit Agreement, the Notes, and all other
Loan Documents heretofore, now or at any time or times hereafter owing, arising,
due or payable from the Borrower to any one or more of the Guaranteed Parties,
including principal, interest, premiums and fees (including all fees and
expenses of counsel (collectively, “Attorneys’ Costs”)); and (b) each Loan
Party’s prompt, full and faithful performance, observance and discharge of each
and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by such Loan Party under the Credit Agreement, the Notes
and all other

 

 

 

Loan Documents. The Guarantor’s obligations to the Guaranteed Parties under this
Guaranty Agreement are hereinafter collectively referred to as the “Guarantor’s
Obligations”. Notwithstanding the foregoing, (a) the liability of the Guarantor
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law, (b) the Guaranteed Parties’ recourse against the assets of the
Guarantor for the payment of the Guaranteed Obligations shall be limited to the
Mortgaged Properties, and the Guarantor shall have no obligation to pay any
Guaranteed Obligations except from the proceeds of the Mortgaged Properties and
(c) if the (i) Guarantor merges with or (ii) transfers the “Mortgaged Property”
(as defined in the Mortgages) to, a Subsidiary of the Borrower that assumes (by
operation of law or by written instrument or agreement) the obligations of
Guarantor hereunder and under the Mortgages ((i) and (ii) being a “Permitted
Assignment”) , the original Guarantor shall be released and replaced hereunder
and under the Mortgages by the successor Guarantor and the Guaranteed Parties’
recourse against the assets of the successor Guarantor for the payment of the
Guaranteed Obligations shall be limited to the Mortgaged Properties, and the
successor Guarantor shall have no obligation to pay any Guaranteed Obligations
except from the proceeds of the Mortgaged Properties.

 

The Guarantor agrees that it is directly and primarily liable (subject to the
limitations in the immediately preceding sentence) for the Guaranteed
Liabilities.

 

The Guarantor’s Obligations are secured by the Mortgages referred to in the
Credit Agreement.

 

For purposes of this Guaranty Agreement, the following terms have the following
definitions:

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
and the L/C Issuers, and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX of the Credit
Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made).

 

“Release Date” means the earlier of the Facility Termination Date and the date
on which the Mortgages are released in a manner compliant with the Credit
Agreement.

 

2. Payment. If the Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorney’s Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of

 

2 

 

Default under the Credit Agreement, then the Guarantor will, upon demand thereof
by the Administrative Agent, (i) fully pay to the Administrative Agent, for the
benefit of the Guaranteed Parties, subject to any restriction on Guarantor’s
Obligations set forth in Section 1 hereof, an amount equal to all the Guaranteed
Liabilities then due and owing or declared or deemed to be due and owing,
including for this purpose, in the event of any Event of Default under Sections
8.01 (g) and (h) of the Credit Agreement (and irrespective of the applicability
of any restriction on acceleration or other action as against any other Loan
Party under any Debtor Relief Laws), the entire outstanding or accrued amount of
all Obligations or (ii) perform such Guaranteed Liabilities, as applicable. For
purposes of this Section 2, the Guarantor acknowledges and agrees that
“Guaranteed Liabilities” shall be deemed to include any amount (whether
principal, interest, premium, or fees) which would have been accelerated in
accordance with Section 8.02 of the Credit Agreement but for the fact that such
acceleration could be unenforceable or not allowable under any Debtor Relief
Law.

 

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement and all Collateral Documents to which it is a party by
reason of:

 

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations, or of any other obligations or liabilities of any
Person under any of the Related Agreements;

 

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

 

(e) any dissolution of the Borrower, the Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of the
Borrower, the Guarantor, any other Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of the Borrower, the Guarantor or any other Loan Party or any other party
to a Related Agreement;

 

3 

 

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty or any other Loan Document now or hereafter in effect);

 

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, or any of the obligations or liabilities of any
party to any other Related Agreement;

 

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

 

4. Currency and Funds of Payment. All Guarantor’s Obligations for payment will
be paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Guaranteed Party with respect thereto as against the Borrower or any
other Loan Party, or cause or permit to be invoked any alteration in the time,
amount or manner of payment by the Borrower or any other Loan Party of any or
all of the Guaranteed Liabilities.

 

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default and the
maturity of the Loans under the Credit Agreement is accelerated in accordance
with Section 8.02 of the Credit Agreement, then notwithstanding any collateral
or other security or credit support for the Guaranteed Liabilities, at the
Administrative Agent’s election and without notice thereof or demand therefor,
each of the Guaranteed Liabilities and the Guarantor’s Obligations shall
immediately be and become due and payable.

 

4 

 

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, the Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to the
Guarantor (a) of the Borrower, to the payment in full of the Guaranteed
Liabilities, and (b) of each other Person now or hereafter constituting a Loan
Party, to the payment in full of the obligations of such Loan Party owing to any
Guaranteed Party and arising under the Loan Documents. All amounts due under
such subordinated debts, liabilities, or obligations shall, upon the occurrence
and during the continuance of an Event of Default, be collected and, upon
request by the Administrative Agent, paid over forthwith to the Administrative
Agent for the benefit of the Guaranteed Parties on account of the Guaranteed
Liabilities, the Guarantor’s Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
the Guarantor as agent and bailee of the Guaranteed Parties separate and apart
from all other funds, property and accounts of the Guarantor.

 

7. Suits. The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to the Guarantor, the Guarantor’s Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against the Guarantor. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against the Borrower, or any other Person and
whether or not the Guaranteed Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

8. Waiver. The Guarantor waives any right to assert against any Guaranteed Party
as a defense, counterclaim, set off, recoupment or cross claim in respect of its
Guarantor’s Obligations, any defense (legal or equitable) or other claim which
the Guarantor may now or at any time hereafter have against the Borrower or any
other Loan Party or any or all of the Guaranteed Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to the Guarantor.

 

9. Payments Free and Clear. All payments to be made by the Guarantor shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.

 

10. Waiver of Notice; Subrogation.

 

(a) The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement; (ii)
the Lenders’ heretofore, now or from time to time hereafter making Loans and
issuing Letters of Credit and otherwise loaning monies or giving or extending
credit to or for the benefit of the Borrower or any other Loan Party, or
otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit

 

5 

 

Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in Section
3 hereof. The Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from its Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

 

(b) The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by the Borrower, or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

 

(c) The Guarantor further agrees that with respect to this Guaranty Agreement,
the Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
If an amount shall be paid to the Guarantor on account of such rights at any
time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 22 hereof, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, to be credited
and applied upon the Guarantor’s Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Guaranteed
Parties may elect. The agreements in this subsection shall survive repayment of
all of the Guarantor’s Obligations, the termination or expiration of this
Guaranty Agreement in any

 

6 

 

manner, including but not limited to termination in accordance with Section 22
hereof, and occurrence of the Facility Termination Date.

 

11. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against the Guarantor
under this Guaranty Agreement may be asserted by the Administrative Agent on
behalf of the Guaranteed Parties by written notice directed to the Guarantor in
accordance with Section 24 hereof.

 

12. Representations and Warranties. The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Guaranteed Parties, that (a) it is
duly authorized to execute and deliver this Guaranty Agreement, and to perform
its obligations under this Guaranty Agreement; (b) this Guaranty Agreement has
been duly executed and delivered on behalf of the Guarantor by its duly
authorized representatives; (c) this Guaranty Agreement is legal, valid, binding
and enforceable against the Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and (d) the Guarantor’s
execution, delivery and performance of this Guaranty Agreement does not violate
or constitute a breach of (i) any of its Organization Documents, (ii) any
agreement or instrument to which the Guarantor is a party, or (iii) any Law to
which it or its properties or operations is subject, except in any case referred
to in clause (ii) or (iii), to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect .

 

13. Expenses and Indemnity. The Guarantor agrees to be liable for the payment of
all reasonable fees and expenses, including reasonable Attorneys’ Costs,
incurred by any Guaranteed Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought. Without limitation of any
other obligations of the Guarantor or remedies of the Administrative Agent or
any Guaranteed Party under this Guaranty Agreement, the Guarantor shall, to the
fullest extent permitted by Law, indemnify, defend and save and hold harmless
the Administrative Agent and each Guaranteed Party from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
Attorneys’ Costs) that may be suffered or incurred by the Administrative Agent
or such Guaranteed Party in connection with or as a result of any failure of any
Guaranteed Liabilities to be the legal, valid and binding obligations of the
Borrower or any applicable Loan Party enforceable against the Borrower or such
applicable Loan Party in accordance with their terms. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guarantor’s Obligations and termination of this Guaranty Agreement.

 

14. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

 

7 

 

15. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
the Guarantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

 

16. Reliance. The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Guaranteed Parties, that: (a) the Guarantor has adequate
means to obtain on a continuing basis (i) from the Borrower, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide this Guaranty Agreement (“Other Information”),
and has full and complete access to the Loan Parties’ books and records and to
such Other Information; (b) the Guarantor is not relying on any Guaranteed Party
or its or their employees, directors, agents or other representatives or
Affiliates, to provide any such information, now or in the future; (c) the
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents and Related Agreements as it has requested, is
executing this Guaranty Agreement freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Guaranty Agreement;
(d) the Guarantor has relied solely on the Guarantor’s own independent
investigation, appraisal and analysis of the Borrower and the other Loan
Parties, if any, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty Agreement and is fully aware of the same; and (e) the Guarantor
has not depended or relied on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, for any information
whatsoever concerning the Borrower or the Borrower’s financial condition and
affairs or any other matters material to the Guarantor’s decision to provide
this Guaranty Agreement, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. The
Guarantor agrees that no Guaranteed Party has any duty or responsibility
whatsoever, now or in the future, to provide to the Guarantor any information
concerning the Borrower or any other Loan Party, if any, or such Persons’
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if the Guarantor receives any such
information from any Guaranteed Party or its or their employees, directors,
agents or other representatives or Affiliates, the Guarantor will independently
verify the information and will not rely on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

 

17. Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Guaranty Agreement and
are hereby incorporated by reference. All representations and warranties
contained herein shall survive the delivery of documents and any extension of
credit referred to herein or guaranteed hereby.

 

8 

 

18. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 22, neither this Guaranty Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

 

19. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Guarantor
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement or any other interest herein except as
expressly permitted herein (including a Permitted Assignment) or in the Credit
Agreement. Without limiting the generality of the foregoing sentence of this
Section 19, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.

 

20. Severability. If any provision of this Guaranty Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 21, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Agreement.

 

22. Termination. Subject to reinstatement pursuant to Section 12 hereof, this
Guaranty Agreement, and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Release Date.

 

9 

 

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon the Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

 

24. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at the address set forth below the Guarantor’s
signature on this Guaranty Agreement and (b) with respect to the Administrative
Agent or any other Guaranteed Party, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

 

25. Governing Law; Jurisdiction; Etc.

 

(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY AGREEMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

10 

 

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS GUARANTY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

26. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

(Signature page follows.)

 

11 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

 

 



  GUARANTOR:       DPL ENERGY, LLC       By: /s/ Jeffrey K. MacKay   Name:
Jeffrey K. MacKay   Title: Treasurer           Address for Notices:   DPL
Energy, LLC   1 Monument Circle   Indianapolis, IN 46204   Facsimile:
317-630-5762



 

DPL Inc. / DPL Energy, LLC



GUARANTY AGREEMENT



Signature Page

 



 

  ADMINISTRATIVE AGENT:       U.S. BANK NATIONAL ASSOCIATION, as  
Administrative Agent           By: /s/ John M. Eyerman   Name: John M. Eyerman  
Title: Vice President

 

 

 

 

 

 

 

 

 

 



DPL Inc. / DPL Energy, LLC



GUARANTY AGREEMENT



Signature Page

 

